Exhibit 99.1 For Information Brent A. Collins 303-861-8140 FOR IMMEDIATE RELEASE SM ENERGY TO PARTICIPATE IN UPCOMING INVESTOR CONFERENCE DENVER, September 30, 2010 – SM Energy Company (NYSE: SM) today announces that Jay Ottoson, Executive Vice President and COO, will be presenting at the Johnson Rice Energy Conference on October 6, 2010 at 1:30 pm Central time.A webcast of the presentation will be available on the Company’s website at sm-energy.com.Additionally, the presentation slides will be available on the Company’s website prior to the presentation. ABOUT THE COMPANY SM Energy Company, formerly named St. Mary Land & Exploration Company, is an independent energy company engaged in the exploration, exploitation, development, acquisition, and production of natural gas and crude oil. SMEnergy routinely posts important information about the Company on its website. For more information about SM Energy, please visit its website at sm-energy.com.
